OPINION
By THE COURT:
Submitted on motion of appellee for an order affirming the judgment upon the ground that no bill of exceptions has been filed, the time within which the bill of exceptions may be filed having expired, and that the errors assigned can not be exemplified except by a bill of exceptions.
This Court has before it all of the proceedings, the report of the Master Commissioners which consists of a separate findings of fact and conclusions of law, the decision of the lower court rendered upon the report of the Master Commissioners, and the judgment entry. While the report of the Master Commissioners cannot be regarded as a bill of exceptions, it is an original paper in the cause. Lawson v. Bricker, 20 Abs 643. Since the report is an original paper it may be considered by this Court in determining whether the law was properly applied to the facts set forth in such report.
After an examination of the assignments of error filed by the appellant the Court is of the opinion that certain questions of law are raised which do not require a bill of exceptions for determination.
Motion overruled.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.